HARALSON, J.
As stated by appellant’s counsel, “This appeal presents but one question, that is, whether the plaintiff’s demurrer to Enslen’s (appellant’s) plea No. 3, should have been sustained.”
The complaint and the bond therein set out show that the bond was executed by two persons, Mrs. C. McAnally and the appellant, E. F. Enslen, and recites that it was given on account of one Patrick McAnally, admitted into the plaintiff corporation, The Alabama Insane Hospital, as a paying patient, and its condition, as far as necessary to notice was, that the obligors in the bond should constantly supply said Patrick with suitable clothing and pay all charges of the said hospital against him quarterly in advance, while he should remain therein. The breach of the condition of said bond is appropriately averred. The bond seems to have been entirely in accordance with section 1238 of the Code, prescribing the terms for the admission of paying patients into said Hospital. Said Patrick was not a party to the bond and could not, in the nature of things, have been. It was given for and to secure him admission into the Insane Hospital. Both the obligors were principals in the bond, so far as the plaintiff was concerned. If they failed and refused to comply with its conditions, they were, each, jointly and severally liable for the accruing damages. The fact that they executed the bond in behalf of said Patrick and to secure charges against him, made them, as to the hospital, none the less principals in the bond, bound for the performance of its obligations. If they were mere sureties, however, for said Patrick, we fail to see that that fact could make any difference in their liability. There is no averment in the plea, that the plaintiff did anything with any alleged principal in the bond, which operated to release the appellant from his liability.
The defense set up in the third plea was unavailing, and plaintiff’s demurrer thereto was properly sustained.
Affirmed.